NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       AUG 14 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No. 16-50478

                Plaintiff-Appellee,             D.C. No. 2:09-cr-01303-SJO

 v.
                                                MEMORANDUM*
DARRYL JOHN DEPASTINO, a.k.a.
Darryl J. De Pastino, a.k.a. Darryl
Depastino, a.k.a. David A. Depastino, a.k.a.
David Allen Depastino, a.k.a. Darryl R.
Johnson, a.k.a. Edward Robert Johnson,

                Defendant-Appellant.

                   Appeal from the United States District Court
                       for the Central District of California
                    S. James Otero, District Judge, Presiding

                            Submitted August 9, 2017**

Before:      SCHROEDER, TASHIMA, and M. SMITH, Circuit Judges.

      Darryl John Depastino appeals from the district court’s judgment and

challenges the 18-month sentence imposed upon revocation of supervised release.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
We have jurisdiction under 28 U.S.C. § 1291, and we affirm.

      Depastino contends that the district court procedurally erred by relying on

unsupported assumptions regarding his methadone usage and its impact on his

ability to participate in a residential drug treatment program. We review for plain

error, see United States v. Valencia-Barragan, 608 F.3d 1103, 1108 (9th Cir.

2010), and conclude that there was none. Contrary to Depastino’s contention, the

court’s factual findings are supported by the record. See United States v. Graf, 610
F.3d 1148, 1157 (9th Cir. 2010) (“A finding is clearly erroneous if it is illogical,

implausible, or without support in the record.”).

      AFFIRMED.




                                           2                                    16-50478